DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 3,082,686) in view of King (US 3,080,812), Hoshiyama (US 8,336,215) and Jambor. (US 5,346,341)
With respect to claim 1, Taylor teaches a marking apparatus comprising: a. a base (base portion 17, col. 2, lines 44-47); b. a guide (guide structure 62, col. 4, lines 12-18, Fig. 2) for aligning a tubular (elongate tube 41); and c. a frame (marking assembly 22, col. 2, lines 52-56, Figs. 2, 5) securing a marker (marking wheel 40, col. 3, lines 17-20, Fig. 5), wherein the marker places a visible marking on the tubular when the tubular is passed through the frame. 
Taylor does not teach wherein the marker places a visible marking by scoring the tubular, wherein the marker remains stationary as the tubular is passed through the frame and 
King teaches a marking apparatus comprising a marking assembly (marking means 8) wherein the marker places a visible marking on a tubular by scoring the tubular as the tubular is passed through the frame. (col. 3, lines 73-75)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include marking by scoring the tubular, as taught by King, in order to provide a marking which cannot be removed.
Hoshiyama teaches a marking apparatus comprising a marking assembly (image engraving device 1) wherein the marker (image engraving needle 2) places a visible marking on a workpiece by scoring the workpiece, wherein the marker remains stationary during marking. (col. 7, lines 47-55, col. 8, lines 19-34, Figs. 4A-B)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include a stationary marker, as taught by Hoshiyama, in order to simplify the marking structure.
Jambor teaches a marking apparatus comprising a marking assembly (rotating cutter head assembly 21) and container (chip receptacle bag 22) disposed beneath the marking assembly for capturing waste material created by scoring an object. (col. 3, lines 55-63, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Taylor to include a container for capturing waste material, as taught by Jambor, in order to maintain a cleaner marking environment.
With respect to claim 2, Taylor, as modified by King, Hoshiyama and Jambor, teaches the marker comprises a replaceable marking portion. (marking wheels are replaceable)
With respect to claim 3, Taylor, as modified by King, Hoshiyama and Jambor, teaches the marker is positionable on the frame. (Taylor, col. 3, lines 37-53)

	With respect to claim 6, Taylor, as modified by King, Hoshiyama and Jambor, teaches a housing (pressure frame 16) in mechanical communication with the base, wherein the housing has an entry opening and an exit opening for the tubular. (Taylor, Fig. 2)
	With respect to claim 7, Taylor, as modified by King, Hoshiyama and Jambor, teaches the guide (guide structure 62) is adjustable for aligning multiple sizes of tubulars. (Taylor, col. 4, lines 12-30, Fig. 2)
	With respect to claim 8, Taylor, as modified by King, Hoshiyama and Jambor, teaches the frame (marking structure 22) is adjustable for marking multiple sizes of tubulars. (Taylor, col. 3, lines 24-53, Fig. 5)
	With respect to claims 9 and 11, although Taylor, as modified by King, Hoshiyama and Jambor, does not explicitly teach wherein a power source for the motor is a battery, or wherein the motor is a cordless drill, these would be obvious, modern alternatives to the motor described by Taylor, allowing for the apparatus to be used in an environment where wired electricity is not readily available.
With respect to claim 10, Taylor, as modified by King, Hoshiyama and Jambor, teaches at least one secondary marker. (Taylor, marking wheel 40, Fig. 5)
With respect to claim 12, Taylor, as modified by King, Hoshiyama and Jambor, teaches the container is removable from the base. (Jambor, col. 6, lines 56-64, Figs. 1-2)
	With respect to claim 13, Taylor, as modified by King, Hoshiyama and Jambor, teaches wherein the at least one secondary marker is oriented such that the tubular is marked with a secondary visible marking at a predefined offset. (Taylor, col. 3, lines 16-23) Although Taylor, as modified by King, Hoshiyama and Jambor, does not explicitly teach the offset is 90°, 180°, or 
	With respect to claim 14, Taylor, as modified by King, Hoshiyama and Jambor, teaches the at least one secondary marker is positionable. (Taylor, col. 3, lines 24-53, Fig. 5)
	 With respect to claim 15, Taylor, as modified by King, Hoshiyama and Jambor, teaches wherein the at least one secondary marker is oriented such that the tubular is marked with a secondary visible marking at a predefined offset. (Taylor, col. 3, lines 16-23) Although Taylor, as modified by King and Jambor, does not explicitly teach the second marking is located at a user determined offset from the visible marking, this would be the case if the user chose to have a different number of marking wheels than those shown in the embodiment of Taylor, and therefore it would have been obvious to one having ordinary skill in the art to further modify the structure of Taylor to provide markings at a user determined offset in order to provide the visible markings on the outside of the tubular structure at variable locations for particular types of end uses.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 3,082,686) in view of King (US 3,080,812) and Hoshiyama. (US 8,336,215)
With respect to claim 16, Taylor teaches a marking apparatus comprising: a. a base (base portion 17, col. 2, lines 44-47); b. a guide (guide structure 62, col. 4, lines 12-18, Fig. 2) for aligning a tubular (elongate tube 41); and c. a frame (marking assembly 22, col. 2, lines 52-56, Figs. 2, 5) securing a marker (marking wheel 40, col. 3, lines 17-20, Fig. 5), wherein the marker places a visible marking on the tubular when the tubular is passed through the frame. 

King teaches a marking apparatus comprising a marking assembly (marking means 8) wherein the marker places a visible marking on a tubular by scoring the tubular as the tubular is passed through the frame. (col. 3, lines 73-75)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include marking by scoring the tubular, as taught by King, in order to provide a marking which cannot be removed.
Hoshiyama teaches a marking apparatus comprising a marking assembly (image engraving device 1) wherein the marker (image engraving needle 2) places a visible marking on a workpiece by scoring the workpiece, wherein the distance between the marker and the workpiece is adjustable. (col. 7, lines 47-55, col. 8, lines 19-34, Figs. 4A-B)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include a marker with an adjustable height, as taught by Hoshiyama, in order to accommodate workpieces of various sizes. Although Taylor, as modified, does not explicitly teach the distance is adjusted automatically by swinging to accommodate the tubular, this is a common structure for adjusting relative distances and it would have been obvious to one having ordinary skill in the art to further modify the structure of Taylor to include a swinging adjustment in order to simplify the adjusting mechanism and allow for smoother, more immediate adjustments.
With respect to claim 17, Taylor teaches a marking apparatus comprising: a. a base (base portion 17, col. 2, lines 44-47); b. a guide (guide structure 62, col. 4, lines 12-18, Fig. 2) for aligning a tubular (elongate tube 41); and c. a frame (marking assembly 22, col. 2, lines 52-56, Figs. 2, 5) securing a marker (marking wheel 40, col. 3, lines 17-20, Fig. 5), wherein the marker places a visible marking on the tubular when the tubular is passed through the frame. 

King teaches a marking apparatus comprising a marking assembly (marking means 8) wherein the marker places a visible marking on a tubular by scoring the tubular as the tubular is passed through the frame. (col. 3, lines 73-75)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include marking by scoring the tubular, as taught by King, in order to provide a marking which cannot be removed.
Hoshiyama teaches a marking apparatus comprising a marking assembly (image engraving device 1) wherein the marker (image engraving needle 2) places a visible marking on a workpiece by scoring the workpiece, wherein the marker is aligned orthogonally to the workpiece. (col. 7, lines 47-55, col. 8, lines 19-34, Figs. 4A-B)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Taylor to include an orthogonal marker, as taught by Hoshiyama, in order to simplify the marking structure.
.
Response to Arguments
Applicant’s arguments filed July 29, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL E CULLER/Primary Examiner, Art Unit 2853